 1
 2                                UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                   ***
 5   ERIK RASMUSSON,                                       Case No. 2:21-cv-94-KJD-NJK
 6                                            Plaintiff,                       ORDER
 7          v.
 8   LAS VEGAS SUN, et al.,
 9                                         Defendants.
10          Before the Court for consideration is the Report and Recommendation (#4) of Magistrate
11   Judge Nancy J. Koppe entered April 6, 2021, recommending that Plaintiff’s action be dismissed
12   without prejudice for failure to file an application to proceed in forma pauperis or to pay the
13   filing fee. Though the time for doing so has passed, Plaintiff has failed to file an IFP, to pay the
14   filing fee, or to file any objections to the Report and Recommendation.
15          The Court has conducted a de novo review of the record in this case in accordance with
16   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
17   Recommendation (#4) of the United States Magistrate Judge entered April 6, 2021, should be
18   ADOPTED and AFFIRMED.
19          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
20   Recommendation (#4) entered April 6, 2021, are ADOPTED and AFFIRMED;
21          IT IS FURTHER ORDERED that Plaintiff’s action is DISMISSED without prejudice.
22          DATED this 4th day of May 2021.
23
24                                                                 ______________________________
                                                                        The Honorable Kent J. Dawson
25                                                                         United States District Judge
26
27
28
